United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-4284
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of South Dakota.
                                          *
Burton Phillips,                          *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: May 9, 2000

                                    Filed: May 18, 2000
                                     ___________

Before WOLLMAN, Chief Judge, FAGG and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

       Burton Phillips appeals his fraud-related convictions. Having carefully reviewed
the record, we reject Phillips's contentions. The record contains substantial evidence
on which the jury reasonably could have found Phillips guilty of the charges. We
believe a discussion of Phillips's fact-intensive arguments would serve no useful
precedential purpose. We thus affirm Phillips's convictions. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-